Citation Nr: 0308981	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.  He served in combat in the Republic of 
Vietnam.  He received the National Defense Service Medal, 
Purple Heart Medal, Combat Action Ribbon, and Vietnam 
Campaign Medal with device, among other awards and 
decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 2001 and 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In May 2001 the 
RO granted service connection for PTSD and assigned a 10 
percent evaluation, effective September 12, 2000.  In August 
2001 the RO, in pertinent part, denied service connection for 
chronic low back pain (claimed as a back condition).  The 
veteran perfected a timely appeal as to these matters.  A 
statement of the case (SOC) was issued in March 2002

The veteran provided oral testimony at the RO before the 
undersigned Veterans Law Judge in June 2002; a transcript has 
been associated with the claims file.

In this decision, the Board has re-characterized the issue as 
to PTSD, which had been certified on appeal as simply an 
increased-rating issue, in order to comply with the decision 
of the United States Court of Appeals for Veteran Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
places the record in approximate equipoise as to whether the 
veteran's current low back disorder is a result of an 
incident of service.  

2.  The veteran's PTSD is manifested by no greater than mild 
or transient symptoms; occupational and social impairment 
with occasional decrease in work efficiency, and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or memory loss is 
not shown.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, 
entitlement to service connection for arthralgia of the 
lumbosacral spine is established.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).

2.  An evaluation in excess of 10 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act of 
2000 (VCAA)

In November 2000 the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2002).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the March 2002 
SOC, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claims 
for service connection for a low back disorder and for an 
increased evaluation for PTSD.  Likewise, he has also been 
given notice that VA has a duty to assist him in obtaining 
any evidence that may be relevant to this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes the December 2002 letter in which the RO advised 
the veteran of what action VA had taken to obtain necessary 
records to support his claims, what evidence was still 
needed, and his responsibility in obtaining such evidence.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board further notes that, in the December 2002 letter, 
the veteran was asked to provide the complete name and 
address of the doctors and medical facilities from whom and 
where he had received treatment for his claimed disorders, 
and the approximate dates of such treatment.  Specifically, 
the inquiry referred to Dr. Shine, Warren & Lynch, and Dr. 
Montgomery.  There has been no response from the veteran or 
his representative to this request.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising the veteran as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West 2002)).  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Factual Background and Legal Analysis

The veteran's Report of Separation from the Armed Forces of 
the United States (DD Form 214) shows that he was awarded the 
Purple Heart medal for injuries sustained in combat in the 
Republic of Vietnam.  Service records confirm that in May 
1968 he sprained his left ankle when a truck in which he was 
riding hit a land mine.  Service medical records reveal the 
only complaint registered by the veteran as a result of that 
incident was pain in his left ankle.  X-ray results showed no 
foreign body, fracture, or dislocation.  Moreover, there was 
no mention of injury to his back.  Furthermore, the discharge 
examination report dated in November 1969 reveals he had a 
normal musculoskeletal system, including the spine, as well 
as normal psychiatric and neurologic evaluations.

In September 2000 the veteran filed a claim of entitlement to 
service connection for a back disorder and PTSD, among other 
things.

A VA general medical examination was conducted in October 
2000.  The veteran reported that around 1970 while he was in 
Birmingham, he suddenly developed a problem in his lower back 
which required an evaluation by his doctor, who told him that 
he had "arthritis" in his spine.  He further reported that, 
since that time, he has had bouts of pain off and on for a 
number of years, but for the last seven years the pain had 
been constant in his lower back.  The pain worsened when he 
stood for more than ten minutes.  He reported that he could 
walk without major complications and that driving was no 
problem.  He stated that he also had some numbness along his 
lower extremities.  On physical examination of the 
lumbosacral spine, flexion was to 70 degrees, extension was 
to 25 degrees, lateral flexion to each side was 30 degrees, 
and rotation was 25 degrees.  There was non-tenderness on 
palpation.  The clinical impression was chronic lower back 
pain.  X-rays of the lumbar spine revealed no significant 
degenerative change at the disc spaces.  There were minimal 
proliferative changes seen at the facet joints in the lower 
lumbar spine.  Vertebral body heights were well maintained.  
Paraspinal soft tissues were unremarkable.

A VA PTSD examination was also conducted in October 2000.  
The examination report revealed that the veteran had worked 
full-time as police officer for the past fourteen years.  He 
reported that he had difficulty getting along with other 
people and that he was easily irritated.  He reported that he 
drank much in the past and had started drinking slightly more 
during the last four months.  He reported that he received 
the Purple Heart in Vietnam.  He explained that a truck on 
which he was riding went over an anti-personnel mine, which 
blew up.  He, along with other soldiers, received treatment 
together.  He reported that, when he first got out of the 
service, he had constant dreams of Vietnam, but he now 
describes the dreams as occurring occasionally.  He stated 
that he was irritable and upset over how he was treated in 
Vietnam and in the United States.  It was noted that he had 
difficulty getting along with other people.  He reported that 
he had intrusive thoughts of hurting his back and foot in 
Vietnam.   He stated that he did not like to talk about his 
military experience much.  In addition, he did not go to many 
places.  If he shopped he would go late at night or early in 
the morning.  He stated that he did not like socializing with 
anybody.  He said he can watch war movies as long as he knows 
that they are fictional.  He has difficulties with other 
types of violence.  He reported hypervigilance and a mildly 
exaggerated startle response.  He also reported difficulties 
in relationships. 

On objective examination, he was alert and oriented times 
four.  His mood was depressed.  His affect was constricted.  
His speech was monotone, and he was responsive to questions 
from the examiner.  His thought content was negative for 
current suicidal or homicidal ideations.  His thought process 
was coherent and his higher cognitive functions were intact.  
His insight and judgment was adequate.  The diagnosis under 
Axis I was PTSD.  His Global Assessment of Functioning (GAF) 
score was 65.

In May 2001, the RO granted service connection for PTSD, with 
an evaluation of 10 percent effective September 12, 2000, the 
date of the veteran's claim.  In addition, the issue of 
service connection for a back disorder was deferred.  In 
August 2001 the RO issued a rating decision in which 
entitlement to service connection for chronic lower back pain 
was denied.  In January 2002 the veteran filed a notice of 
disagreement with the 10 percent evaluation assigned for the 
service-connected PTSD, and with the denial of service 
connection for a back disorder.  

In March 2002 the RO issued an SOC, which continued the 
denial of service connection for chronic lower back pain and 
the 10 percent evaluation for PTSD.  In his substantive 
appeal (VA Form 9) the veteran contended that he had suffered 
injury to his back in service when the truck in which he was 
riding struck the la,nd mine.  He stated that, since that 
time, his back had bothered him.

In June 2002, the veteran proffered testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  He 
testified that, while serving on active duty in combat in 
Vietnam, he had suffered an injury to his back.  He stated 
that he, along with others, was laying perimeter wire.  He 
was on the back of the truck when it went over the mine and 
exploded.  He further reported that he received a Purple 
Heart for his back and foot injuries.  Hearing Transcript 
(Tr.), p. 3.  He said he also received medical treatment at a 
dispensary or field hospital.  He was given some medicine for 
pain in his back, and his left foot was put in a cast.  He 
stated that at that time a specific type of back injury was 
not diagnosed.  He was told to expect that it would hurt for 
a while but would eventually stop.  He was put on light duty 
or profile status for approximately eight weeks.  Tr., pp. 3-
4.  He stated that he had gone back to the dispensary on 
several occasions, and the cast and his back were checked.  
He reported that he saw a doctor in February 1970, after he 
was discharged from active duty in December 1969.  At that 
time, the pain in his back would come and go, but now it 
would hurt constantly.  He stated that if he was on his feet 
ten to fifteen minutes, it would start to hurt.  Tr., p. 5.  
He stated that he received pain medication for his back from 
his physician, Dr. Montgomery.  He testified that Dr. 
Montgomery told him that nothing could be done about the 
pain.  He stated that since his discharge from active duty he 
had driven a forklift for a fabricating company for a long 
time, and had been in police work for fifteen years.  Tr., p. 
6.  

With regard to PTSD, the veteran testified that he had 
problems sleeping at night.  Tr., p. 8.  He stated that he 
would think about his traumatic experiences in Vietnam more 
now than he use to.  He stated that he had panic attacks, and 
that he was on medication for stress and "anxiety stuff."  
He had problems controlling his temper.  He stated that he 
lost his first wife because of his temper.  He stated that he 
had problems with relationships and he does not have many 
friends.  Tr., p. 9.  He stated that there are some people 
who get on his nerves, and he had a problem with that.  He 
had gotten to the point where he thought he could harm 
someone if they continued to aggravate him.  Tr., p. 10.  He 
stated that he sometimes had thoughts of harming himself.  
Tr., p. 11.  He stated that he was taking medication daily 
for his PTSD.  Tr., p. 22.  He stated that he had not seen a 
physician for his PTSD, but he had been prescribed medication 
by Dr. Montgomery.  He stated that he told Dr. Montgomery 
what was going on and he gave him medication to take twice a 
day.  He stated that he attends church services.  Tr., p. 23.  
He reported that he was divorced and that he would see his 
children about twice a month.  Tr., p. 24.  He stated that he 
had difficulty with memory loss.  Tr., p. 25.

After this case was transferred to the Board for appellate 
review, we determined it was necessary to undertake 
additional evidentiary development on the matter, under 
authority provided at 38 C.F.R. § 19.9(a)(2) (2002).  An 
orthopedic examination was requested, to include discussion 
of the previous medical and lay evidence, with an opinion 
rendered as to whether there is a medical nexus between the 
veteran's active military service and current disability.

In January 2003 the veteran underwent a VA compensation 
examination of the lumbar spine.  The examiner indicated that 
the claims filed had been reviewed.  The veteran complained 
of pain, weakness, stiffness, fatigability and lack of 
endurance.  He reported that he took Motrin only, and had not 
undergone surgery on his back.  He indicated that he had had 
flare-ups, but he did not know what had caused them.  He used 
a back brace occasionally.  On clinical evaluation, there was 
some evidence of painful motion, spasm, weakness, and 
tenderness.  Range of motion of the lumbar spine was reported 
as flexion to the right to 48 degrees; the physician stated 
it should be 50 degrees.  Flexion to the left was to 33 
degrees; it should be 50 degrees.  Forward flexion was to 96 
degrees; it should be 90 degrees.  Backward extension was to 
22 degrees; it should be 30 degrees.  The diagnosis was 
arthralgia of the lumbosacral spine, with loss of function 
due to pain.  The X-ray report was normal.  The examiner 
commented that, in his opinion, it is at least as likely as 
not that the currently manifested low back disorder is 
related to the veteran's military service.

A.  Service connection for low back disorder

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). Notwithstanding the lack of a diagnosis of the 
claimed disorder during service, service connection may still 
be granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

The Board notes that 38 U.S.C.A. § 1154(b) provides that, in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2002).  However, that does not end the 
Board's inquiry.

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred or aggravated in service-that is, what happened then 
- not the question of either current disability or a nexus to 
service, as to both of which competent medical evidence is 
generally required.  See, e.g., Caluza v. Brown, 7 Vet. App. 
at 504.  The "clear and convincing evidence to the 
contrary" provision of 38 U.S.C.A. § 1154(b), which lessens 
the evidentiary burden for combat veterans, applies only to 
the service incurrence element of a claim and not to the 
current disability and nexus elements.  The Court has 
emphasized that an unbroken line of cases since Caluza has 
held that the term "service connection" as used in 38 
U.S.C.A. § 1154(b) refers to proof of incurrence or 
aggravation of disease or injury in service, rather than to 
the legal standard for entitlement to payments for a 
disability.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc), 
opinion withdrawn and appeal dismissed on other grounds, 14 
Vet. App. 185 (2000) (en banc order)

The veteran contends that his back was initially injured in 
service when a truck in which he was a passenger, laying 
perimeter wire, hit a land mine which exploded.  Service 
records report only injury to his left ankle as a result of 
that incident, but the veteran contends that he also injured 
his low back and was treated for pain in his back.  Although 
his service medical records do not reflect complaints or 
treatment of a back injury, injury to his back is consistent 
with the circumstances he described, and his contentions are 
presumed credible for the limited purpose of the service 
incurrence component of his claim.  See 38 U.S.C.A. §  
1154(b).  Medical evidence shows that, on VA examination in 
October 2000, he had subjective complaints of low back pain.  
Examination revealed range of motion of the lumbar spine was 
limited.  There was no tenderness noted on palpation, and X-
rays showed no significant degenerative changes at the disc 
spaces.  The diagnosis was chronic lower back pain.   

As noted above, after this case was transferred to the Board 
for appellate review, we determined it was necessary to 
undertake additional evidentiary development on the matter, 
under authority provided at 38 C.F.R. § 19.9(a)(2).  A VA 
examination was conducted in January 2003.  Limited range of 
motion of the lumbar spine was reported, and the diagnosis 
was arthralgia of the lumbosacral spine with loss of function 
due to pain.  In the examiner's opinion, it was considered to 
be at least as likely as not that the veteran's current low 
back disorder is related to his military service.

These examination findings indicate that the veteran 
currently has a low back disability that has been linked to 
his period of service.  The Board has placed much weight on 
the probative value of the January 2003 opinion of the VA 
examiner, as he indicated that he reviewed the veteran's 
claims file and conducted a thorough examination of the 
veteran's lumbar spine.  In light of the VA examiner's 
opinion that the veteran's low back disorder is more likely 
than not related to his military service, the precepts of 
38 U.S.C.A. § 1154, and the doctrine of resolving any 
reasonable doubt in favor of the veteran, service connection 
for a low back disorder, currently diagnosed as arthralgia of 
the lumbosacral spine, may be granted.

B.  Initial evaluation in excess of 10 percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 10 percent rating is warranted when a veteran has 
occupational and social impairment due to mild and transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by significant medication.  
Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (2002).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Board finds that the competent and probative evidence 
does not establish that the veteran's PTSD symptomatology 
warrants a rating in excess of 10 percent.  While he has 
proffered testimony that he had panic attacks and was on 
medication for stress and "anxiety stuff", there has been 
no objective medical evidence to support those assertions.  
In fact, it was noted that Motrin was the only medication he 
took.  (Although he testified that his personal physician, 
Dr. Montgomery, had given him medication after he told him 
what was going on, as noted above, medical records from Dr. 
Montgomery, which would aid in verifying the veteran's 
assertion, have not been associated with the claims file).  

In addition, notwithstanding the VA examiner's description of 
the veteran's mood as depressed, his affect as constricted, 
and the allegation that he has difficulty getting along with 
people, there is no evidence of intermittent periods during 
which he is unable to perform his occupational tasks or 
occasional decrease in work efficiency due to PTSD symptoms.  
In fact, the veteran has been employed as a police officer 
for more than fifteen years.  While he has subjectively 
reported that he had had intrusive thoughts of hurting his 
back and foot in Vietnam, does not like to talk about his 
military experience, or socialize, there is no evidence that 
such symptoms has resulted in unsatisfactory functioning 
occupationally or socially.  Moreover, the examiner noted 
that the veteran had not been fully diagnosed with any mental 
disorder and he had never been treated for mental illness.  
In light of the fact that the veteran has not been treated by 
a mental health professional for his PTSD, the Board assumes 
that his reported psychiatric symptoms are not sufficiently 
severe enough to require treatment or medication.  

Based upon the foregoing, there is no indication that the 
veteran's PTSD symptoms are consistent with a disability 
picture reflective of the criteria for a 30 percent 
evaluation for PTSD.  Therefore, the preponderance of the 
evidence is against his claim, and it must be denied.

Finally, in view of the Court's holding in Fenderson, supra, 
the Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected PTSD, as the 
Court indicated can be done in this type of case.  However, 
upon review of the record in this case, we find that, at no 
time since the filing of the veteran's claim for service 
connection, in September 2000, has his PTSD been more 
disabling than the 10 percent currently assigned.

C.  Additional Consideration - Extraschedular Rating

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2002).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In this case, in the March 2002 SOC, the RO provided the 
criteria under 38 C.F.R. § 3.321(b)(1) but did not discuss 
them in light of the claim for an increased evaluation for 
the service-connected PTSD.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

In the present case, the veteran's service-connected PTSD is 
not shown to have required frequent periods of 
hospitalization.  Moreover, the evidence does not show that 
the veteran's disabilities are productive of marked 
interference with his ability to maintain employment.  In 
fact, the veteran is employed as a police officer and has 
served in that capacity for more than fifteen years.

Although the veteran experiences some difficulties related to 
his PTSD, which are adequately contemplated by the evaluation 
currently assigned, the record does not reflect that his 
service-connected PTSD is productive of marked interference 
with his ability to maintain employment.  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.


ORDER

Entitlement to service connection for arthralgia of the 
lumbosacral spine is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

